Title: To John Adams from Samuel Elliot, 26 September 1813
From: Elliot, Samuel
To: Adams, John



Most respected Sir
Boston 26 September 1813

As I think it will give you pleasure to hear of Judge Vander Kemp’s arrival at Barneveld in health & safety yesterday, week, when he found his family prospering, I use the first moment to hand you the pleasing intelligence.
The short acquaintance I had with this gentleman gave me every reason to believe that his heart was as good, as his head is powerful! Had any doubt remained on the subject, the letter I have just received must have put the business forever at rest, for I do not think there ever was a stronger exhibition of tenderness & affection, & of all the virtues that warm & adorn the human bosom. Your thirty years knowledge of him has not indeed deceived you Sir, & he is truly what you lately denominated him—“a salt mountain”—& a few such would preserve a world! I bless God that I have the honour & happiness of knowing such a man!
My sincere best respects attend Mrs. Adams, & Colo. Smith, if yet with you. I am Sir, with high respect & regard / Yr. very long oblig’d & indebted h’ble servt.

Saml. Eliot.